     Case 3:21-cv-00055-CAB-BGS Document 28 Filed 09/16/21 PageID.258 Page 1 of 2



 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                            SOUTHERN DISTRICT OF CALIFORNIA
 7
 8    John Wesley WILLIAMS,                                 Case No.: 21-cv-00055-CAB-BGS
 9                                         Plaintiff,
                                                            ORDER DENYING PLAINTIFF’S
10    v.                                                    MOTION AND REQUEST FOR
                                                            ORDER REQUIRING DEFENDANTS
11    Marcus POLLARD, et al.,
                                                            TO PRODUCE BODY CAMERA
12                                     Defendants.          FOOTAGE
13
                                                            [ECF No. 16]
14
15
            Plaintiff John Wesley Williams (“Plaintiff”) is a state prisoner proceeding pro se and
16
     in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. (See ECF Nos.
17
     4, 19.) On July 27, 2021, Plaintiff filed a Motion and Request for Order Requiring
18
     Defendants to Produce Body Camera Footage (“Motion”). (ECF No. 16.) In his motion,
19
     Plaintiff requested that the Court direct “Defendant Pollard to produce body camera
20
     footage from archives [. . .] in order to obtain undisputed evidence of current and existing
21
     positive COVID-19 cases among the inmate population[.]” (Id. at 1.) Plaintiff claimed
22
     that the Defendants blatantly lied and intentionally misrepresented facts to the Court in
23
     their Motion to Dismiss the Original Complaint1 when the Defendants stated that “currently
24
25
26
27   1
      On August 23, 2021, Plaintiff filed his First Amended Complaint. (ECF No. 19.) On September 7,
     2021, Defendants filed their Motion to Dismiss Plaintiff’s First Amended Complaint. (ECF No. 21.) On
28   September 9, 2021, Defendants then moved to withdraw their Motion to Dismiss the Original Complaint

                                                        1
                                                                                     21-cv-00055-CAB-BGS
     Case 3:21-cv-00055-CAB-BGS Document 28 Filed 09/16/21 PageID.259 Page 2 of 2



 1   [R.J. Donovan Prison] has zero active cases of COVID-19 amongst inmates[.]” (Id. at 2.)
 2   Plaintiff stated that he needs the Court to review the body camera footage referenced in the
 3   motion to verify that the Defendants are misleading the Court since he has “no other means
 4   of securing this meritorious evidence[.]” (Id. at 3.)
 5          However, Plaintiff’s Motion is premature.           Plaintiff filed his First Amended
 6   Complaint on August 23, 2021, (ECF No. 19), and on September 7, 2021, Defendants
 7   moved to dismiss Plaintiff’s Amended Complaint pursuant to Federal Rule of Civil
 8   Procedure 12(b)(6), (ECF No. 21). No answer has been filed in this case, and the Court
 9   has not yet issued a Scheduling Order Regulating Discovery and Other Pre-trial
10   Proceedings. (See Docket.) In light of the procedural posture of this case, the Court will
11   not authorize Plaintiff to conduct discovery until the pending Motion to Dismiss (ECF No.
12   21) is resolved and the Court issues a Scheduling Order.
13          Accordingly, at this stage of the proceedings, Plaintiff’s Motion (ECF No. 16) is
14   premature and is DENIED without prejudice. See Jones v. Wong, No. 2:15-cv-0734-
15   TLN-AC, 2018 WL 2297056, at *8 (E.D. Cal. May 2018) (denying motion to compel
16   discovery in part as premature and noting that “[a] new [scheduling] order will issue after
17   the assigned District Judge rules on the motion to dismiss.”); Ford v. Lewis, Case No.:
18   16cv1126-LAB-BLM, 2016 WL 11281412, at *1 (S.D. Cal. Dec. 2016) (“Plaintiff’s
19   instant motion for the production of documents is premature because Defendants have not
20   answered Plaintiff’s Complaint, and therefore the Court has not opened discovery.”).
21          IT IS SO ORDERED.
22   Dated: September 16, 2021
23
24
25
26
27
     (ECF No. 26), which was granted on September 14, 2021 (ECF No. 27). As a result, Defendants are now
28   proceeding with their Motion to Dismiss Plaintiff’s First Amended Complaint. (See ECF Nos. 21, 26.)

                                                      2
                                                                                    21-cv-00055-CAB-BGS
